Case: 5:21-mc-00017-PAB Doc #: 10-1 Filed: 03/23/21 1 of 3. PageID #: 266




                    EXHIBIT 1
    Case: 5:21-mc-00017-PAB Doc #: 10-1 Filed: 03/23/21 2 of 3. PageID #: 267




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                     Akron Division

                                                :
   DRIPS HOLDINGS, LLC,                         :
                                                :
           Petitioner,                          :       Case No. 5:21-mc-17 Judge Barker
                                                :
   v.                                           :       Arising from Civil Action No.
                                                :       1:19-cv-12235-LTS, pending in the
   QUOTEWIZARD.COM, LLC                         :       United States District Court for the
                                                :       District of Massachusetts
           Respondent.                          :
                                                :
                                                :

                         DECLARATION OF EDWARD A. BRODERICK

        I, Edward A. Broderick, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Joseph Mantha, who has moved to intervene in the above-captioned matter, pursuant to Local

Rule 83.5(h). I make this declaration on personal knowledge.

        1. I am the principal of Broderick Law, P.C.

        2. I was admitted to the Bar of the Commonwealth of Massachusetts on December 19,

           1994 (Bar No. 566826).

        3. I am a member in good standing of the Bar of Massachusetts and every other bar to

           which I have been admitted.

        4. I have never been disbarred or suspended from practice before any court, department,

           bureau or commission of any State or the United States, nor have I ever received any

           reprimand from any such court, department, bureau or commission pertaining to

           conduct or fitness as a member of the bar.




                                                    1
   Case: 5:21-mc-00017-PAB Doc #: 10-1 Filed: 03/23/21 3 of 3. PageID #: 268




     5. My contact information is:

     Edward A. Broderick
     Broderick Law, P.C.
     176 Federal Street, Fifth Floor
     Boston, MA 02110
     Tel: 617-738-7080
     Fax: 617-830-0327
     Bar No. 566826
     Email: ted@broderick-law.com


     I DECLARE UNDER PENALTY OF THE LAWS OF THE UNITED STATES OF

AMERICAN THAT THE FOREGOING IS TRUE AND CORRECT.

     SIGNED IN THE COMMONWEALTH OF MASSACHUSETTS THIS 23rd DAY OF

MARCH, 2021.


                                            /s/ Edward A. Broderick
                                            Edward A. Broderick



Date: March 23, 2021




                                        2
